Citation Nr: 1453625	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for left leg disability, including deep vein thrombosis.

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 decisions of the Indianapolis, Indiana, Regional Office (RO). 

The Veteran has moved during the pendency of the appeal and the RO located in Oakland, California RO currently is the Agency of Original Jurisdiction (AOJ).  

Based on a sympathetic reading of the Veteran's statements and the other evidence of record the Board has recharaterized the single service connection claim for left leg injury residuals with swelling and blood clots, as separate and distinct service connection claims for a left knee disability and left leg disability, including deep vein thrombosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The January 2010 RO determined that new and material was received to reopen the left knee disability service connection claim, but the Board must, as a jurisdictional matter, independently this matter.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, the left leg disability, including deep vein thrombosis, represents a distinct disability that has never been adjudicated and will not be adjudicated on a new and material basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.156(a) (2013); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

The issues of entitlement to service connection for a left knee disability, a left leg disability, including deep vein thrombosis, and a right knee disability; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO found that there was insufficient evidence to confirm the Veteran's claimed left knee disability was related to service, or had its onset in-service or within one year of separation, the Veteran did not appeal the decision.

2.  Evidence associated with the claims file since the June 2005 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision in which the RO denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the RO's June 2005 rating decision became final is new and material, the criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claim, and to this extent, the Board is granting the only aspect of the appeal decided at this time.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior claims for service connection for a left knee disability have been considered and denied.  In July 1988, the RO denied the claim noting the absence of any evidence of any left knee disability in service.  The Veteran did not appeal the decision.  See 38 U.S.C.A. § 7105(c).

Subsequently, the service connection claim for a left knee disability was again considered and denied in a June 2005 rating decision.  The decision noted that there was in sufficient evidence to establish the Veteran's claimed left knee disability was (A) related to military service, or (B) had its onset in service or within one year of separation.  The Veteran did not appeal the decision, and thus, the June 2005 decision became final as to the evidence then of record, and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(c).

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran sought to reopen his claim for service connection in May 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the June 2005 decision became final, additional evidence has been associated with the claims file.  The evidence includes the August 2009 statement of a fellow service member, tending to support the Veteran's account in-service knee trauma.  In addition, a January 2008 VA radiology report documents the presence of left knee degenerative changes.  Numerous statements detailing the nature and circumstances surrounding the claimed in-service knee trauma from the Veteran have also been associated with the record.  

This evidence is "new" in that it was not before agency decision makers at the time of the June 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of whether the Veteran has a current disability (degenerative changes) related to service (specifically, alleged an in-service football injury) or relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the claim for service connection for a left knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for service connection for a left knee disability has been received, to this limited extent, the appeal is granted.


REMAND

Having reopened the service connection claim for a left knee disability, VA has a duty to assist in the development of the claim, by conducting appropriate medical inquiry.  The Veteran provides a competent account of in-service left knee trauma and post-service symptomatology.  Further, the competent medical evidence suggests the Veteran may have a currently diagnosed left knee disability.  On remand, the Veteran must be provided an examination.  

There is no VA examination pertaining to the claimed left lower extremity disability, including deep vein thrombosis.  The Board is cognizant of the RO's characterization of the disability in the January 2010 rating and, as indicated in the Introduction, the claim on appeal has been recharaterized.  Again, the Board recharaterized the claim in light of the Veteran's numerous statements related to the matter and his history of left leg treatment, to ensure that all the theories of entitlement and the Veteran's contentions are considered pursuant to Clemons.  The competent medical evidence also suggests the Veteran may have a currently diagnosed left leg disability.  On remand, the Veteran must be provided an examination.  Upon remand, the AOJ should also obtain updated VA treatment records.

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the other issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, such claims should be adjudicated prior to re-adjudication of his TDIU claim. 

The Veteran was issued a May 2010 rating decision, denying service connection for a right knee disability.  The Veteran filed a timely Notice of Disagreement to the denial of this claim.  The claim is listed as issue 5 on the Title Page above.  However, the AOJ has not responded to this Notice of Disagreement with a Statement of the Case address the issue.  The Board finds that a Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left knee and left leg disabilities, dated from July 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of any left knee and leg conditions.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Diagnose all left knee and leg pathology present, if any.

(B)  As to any diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i)  had onset in service or within one year of separation; or

(ii)  is related to military service, including conceded football related injury. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, the August 2009 statement of a fellow service member, the April 1980 private left knee treatment record, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence (the left knee, left leg and TDIU claims).  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Issue a Statement of the Case addressing entitlement to service connection for a right knee disability.  The denial was contained in a May 2010 rating decision.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


